Exhibit 10.3

Execution Version

AMENDMENT NO. 1 TO

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT

THIS AMENDMENT NO. 1 (this “Amendment”), dated as of February 9, 2017, is made
among Valeritas, Inc., a Delaware corporation (“Borrower”) and the Lenders
listed on the signature pages hereof under the heading “LENDERS” (each a
“Lender” and, collectively, the “Lenders”).

RECITALS

WHEREAS, the Borrower and the Lenders are parties to that certain Second Amended
and Restated Term Loan Agreement, dated as of May 3, 2016 (the “Loan
Agreement”), among Borrower, Valeritas Holdings, Inc., a Delaware corporation,
and the Guarantors and the Lenders from time to time party thereto.

WHEREAS, the parties hereto desire to amend the Loan Agreement on the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

SECTION 1 Definitions; Interpretation.

(a) Terms Defined in Loan Agreement. All capitalized terms used in this
Amendment (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Loan Agreement.

(b) Interpretation. The rules of interpretation set forth in Section 1.03 of the
Loan Agreement shall be applicable to this Amendment and are incorporated herein
by this reference.

SECTION 2 Amendments.

Subject to Section 3, the Loan Agreement is hereby amended as follows:

(a) The definition of “Interest-Only Period” in Section 1.01 of the Loan
Agreement shall be amended and restated in its entirety as follows:

““Interest-Only Period” means the period from and including the First Borrowing
Date and through and including the twenty-third (23rd) Payment Date after the
Closing Date.”

(b) The definition of “Maturity Date” in Section 1.01 of the Loan Agreement
shall be amended and restated in its entirety as follows:

““Maturity Date” means the earlier to occur of (i) the twenty-fourth (24th)
Payment Date following the Closing Date, which is March 31, 2022, and (ii) the
date on which the Loans are accelerated pursuant to Section 11.02.”

 

1



--------------------------------------------------------------------------------

(c) The definition of “PIK Period” in Section 1.01 of the Loan Agreement shall
be amended and restated in its entirety as follows:

““PIK Period” means the period beginning on the First Borrowing Date through and
including the twenty-third (23rd) Payment Date after the Closing Date.”

(d) The proviso in the first sentence of Section 3.01(d) of the Loan Agreement
shall be amended and restated in its entirety as follows:

“provided that, on or prior to the twelfth (12th) Payment Date following the
Closing Date, Borrower may elect to pay such interest on the outstanding
principal amount of the Loans entirely in the form of PIK Loans.”

(e) Section 10.01 of the Loan Agreement shall be amended and restated in its
entirety as follows:

“10.01 Minimum Cash.

Parent, Borrower and Subsidiaries shall maintain, at all times, a minimum end of
day daily balance of cash and Permitted Cash Equivalent Investments of at least
$2,000,000, except that if Borrower has not completed an underwritten equity
financing yielding at least $40,000,000 in gross proceeds by December 31, 2017,
Parent, Borrower and Subsidiaries shall thereafter be required to maintain, at
all times, a minimum end of day daily balance of cash and Permitted Cash
Equivalent Investments of at least $5,000,000.”

(f) Annex B of Exhibit E of the Loan Agreement is hereby replaced in its
entirety by Annex B to Compliance Certificate attached hereto.

SECTION 3 Conditions of Effectiveness.

The effectiveness of Section 2 shall be subject to the following conditions
precedent:

(a) The Borrower and all of the Lenders shall have duly executed and delivered
this Amendment pursuant to Section 12.04 of the Loan Agreement.

(b) The Borrower shall have paid or reimbursed Lenders for Lenders’ reasonable
out of pocket costs and expenses incurred in connection with this Amendment,
including Lenders’ reasonable out of pocket legal fees and costs, pursuant to
Section 12.03(a)(i)(z) of the Loan Agreement.

(c) The representations and warranties in Section 4 shall be true and correct on
the date hereof.

 

2



--------------------------------------------------------------------------------

SECTION 4 Representations and Warranties; Reaffirmation.

(a) The Borrower hereby represents and warrants to each Lender as follows:

(i) The Borrower has full power, authority and legal right to make and perform
this Amendment. This Amendment is within the Borrower’s corporate powers and has
been duly authorized by all necessary corporate and, if required, by all
necessary shareholder action. This Amendment has been duly executed and
delivered by the Borrower and constitutes legal, valid and binding obligations
of the Borrower, enforceable against the Borrower in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). This Amendment (x) does not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any third party, except for such as have been obtained
or made and are in full force and effect, (y) will not violate any applicable
law or regulation or the charter, bylaws or other organizational documents of
the Borrower and its Subsidiaries or any order of any Governmental Authority,
other than any such violations that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (z) will not violate
or result in an event of default under any material indenture, agreement or
other instrument binding upon the Borrower and its Subsidiaries or assets, or
give rise to a right thereunder to require any payment to be made by any such
Person.

(ii) No Default has occurred or is continuing or will result after giving effect
to this Amendment.

(iii) The representations and warranties made by or with respect to the Borrower
in Section 7 of the Loan Agreement are true in all material respects (taking
into account any changes made to schedules updated in accordance with
Section 7.21 of the Loan Agreement), except that such representations and
warranties that refer to a specific earlier date were true in all material
respects on such earlier date.

(iv) There has been no Material Adverse Effect since the date of the Loan
Agreement.

(b) The Borrower hereby ratifies, confirms, reaffirms, and acknowledges its
obligations under the Loan Documents to which it is a party and agrees that the
Loan Documents remain in full force and effect, undiminished by this Amendment,
except as expressly provided herein. By executing this Amendment, the Borrower
acknowledges that it has read, consulted with its attorneys regarding, and
understands, this Amendment.

SECTION 5 Governing Law; Submission To Jurisdiction; Waiver Of Jury Trial.

(a) Governing Law. This Amendment and the rights and obligations of the parties
hereunder shall be governed by, and construed in accordance with, the law of the
State of New York, without regard to principles of conflicts of laws that would
result in the application of the laws of any other jurisdiction; provided that
Section 5-1401 of the New York General Obligations Law shall apply.

 

3



--------------------------------------------------------------------------------

(b) Submission to Jurisdiction. The Borrower agrees that any suit, action or
proceeding with respect to this Amendment or any other Loan Document to which it
is a party or any judgment entered by any court in respect thereof may be
brought initially in the federal or state courts in Houston, Texas or in the
courts of its own corporate domicile and irrevocably submits to the
non-exclusive jurisdiction of each such court for the purpose of any such suit,
action, proceeding or judgment. This Section 5 is for the benefit of the Lenders
only and, as a result, no Lender shall be prevented from taking proceedings in
any other courts with jurisdiction. To the extent allowed by applicable Laws,
the Lenders may take concurrent proceedings in any number of jurisdictions.

(c) Waiver of Jury Trial. The Borrower and each Lender hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any suit, action or proceeding arising out of or relating to
this Amendment, the other Loan Documents or the transactions contemplated hereby
or thereby.

SECTION 6 Miscellaneous.

(a) No Waiver. Nothing contained herein shall be deemed to constitute a waiver
of compliance with any term or condition contained in the Loan Agreement or any
of the other Loan Documents or constitute a course of conduct or dealing among
the parties. Except as expressly stated herein, the Lenders reserve all rights,
privileges and remedies under the Loan Documents. Except as amended hereby, the
Loan Agreement and other Loan Documents remain unmodified and in full force and
effect. All references in the Loan Documents to the Loan Agreement shall be
deemed to be references to the Loan Agreement as amended hereby.

(b) Severability. In case any provision of or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

(c) Headings. Headings and captions used in this Amendment (including the
Exhibits, Schedules and Annexes hereto, if any) are included for convenience of
reference only and shall not be given any substantive effect.

(d) Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and any
of the parties hereto may execute this Amendment by signing any such
counterpart.

(e) Controlling Provisions. In the event of any inconsistencies between the
provisions of this Amendment and the provisions of any other Loan Document, the
provisions of this Amendment shall govern and prevail. Except as expressly
modified by this Amendment, the Loan Documents shall not be modified and shall
remain in full force and effect.

[Remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

 

BORROWER: VALERITAS, INC. By  

/s/ John Timberlake

Name:   John Timberlake Title:   Chief Executive Officer



--------------------------------------------------------------------------------

LENDERS CAPITAL ROYALTY PARTNERS II L.P.   By: CAPITAL ROYALTY PARTNERS II GP
L.P., its General Partner     By: CAPITAL ROYALTY PARTNERS II GP LLC, its
General Partner     By:  

/s/ Nathan Hukill

      Name: Nathan Hukill       Title: Authorized Signatory PARALLEL INVESTMENT
OPPORTUNITIES PARTNERS II L.P.   By: PARALLEL INVESTMENT OPPORTUNITIES PARTNERS
II GP L.P., its General Partner     By: PARALLEL INVESTMENT OPPORTUNITIES
PARTNERS II GP LLC, its General Partner     By:  

/s/ Nathan Hukill

      Name: Nathan Hukill       Title: Authorized Signatory CAPITAL ROYALTY
PARTNERS II – PARALLEL FUND “A” L.P.   By: CAPITAL ROYALTY PARTNERS II—PARALLEL
FUND “A” GP L.P., its General Partner     By: CAPITAL ROYALTY PARTNERS
II—PARALLEL FUND “A” GP LLC, its General Partner     By:  

/s/ Nathan Hukill

      Name: Nathan Hukill       Title: Authorized Signatory



--------------------------------------------------------------------------------

CAPITAL ROYALTY PARTNERS II (CAYMAN) L.P.   By: CAPITAL ROYALTY PARTNERS II
(CAYMAN) GP L.P., its General Partner     By: CAPITAL ROYALTY PARTNERS II
(CAYMAN) GP LLC, its General Partner     By:  

/s/ Nathan Hukill

      Name: Nathan Hukill       Title: Authorized Signatory WITNESS:

 

Name: CAPITAL ROYALTY PARTNERS II – PARALLEL FUND “B” (CAYMAN) L.P.   By:
CAPITAL ROYALTY PARTNERS II (CAYMAN) GP L.P., its General Partner     By:
CAPITAL ROYALTY PARTNERS II GP LLC, its General Partner     By:  

/s/ Nathan Hukill

      Name: Nathan Hukill       Title: Authorized Signatory WITNESS:

 

Name:



--------------------------------------------------------------------------------

Annex B to Compliance Certificate

CALCULATIONS OF FINANCIAL COVENANT COMPLIANCE

 

I.

  

Section 10.01: Minimum Cash

  

    A.

  

Minimum daily balance of cash and Permitted Cash Equivalent Investments of
Borrower and its Subsidiaries during the most recently ended fiscal quarter of
Borrower:

   $__________

    B.

  

Minimum end of day daily cash balance required by Section 10.01: $2,000,0001

     

Is line I.A greater than $2,000,0002?

         Yes: In compliance;


No: Not in compliance

 

 

1  Increase to $5,000,000 if Borrower has not completed an underwritten equity
financing yielding at least $40,000,000 in gross proceeds by December 31, 2017.

2  See Footnote 1.